COURT OF APPEALS
                                     Thirteenth District
                            Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 10th day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-11-00641-CR                                      (Tr.Ct.No. 09-07-07004-CR)


FRANCOIS VEAZIE CENTERS,                                                      Appellant,

                                             v.


THE STATE OF TEXAS,                                                            Appellee.

               On appeal to this Court from Montgomery County, Texas.

                                        

                                     JUDGMENT
On appeal from the 9th District Court of Montgomery County, Texas, from a judgment
signed August 23, 2011. Memorandum Opinion by Justice Nelda V. Rodriguez. Do not
publish. TEX. R. APP. P. 47.2(b).

THIS CAUSE was submitted to the Court on April 10, 2013, on the record and briefs.
These having been examined and fully considered, it is the opinion of the Court that
there was no error in the judgment of the court below, and said judgment is hereby
AFFIRMED against appellant, FRANCOIS VEAZIE CENTERS.

It is further ordered that this decision be certified below for observance.

                                       
                              DORIAN E. RAMIREZ, CLERK